                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 1 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard         Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                          Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/29/2017          DPP -               Emails between Mr. Tony Kurta, the Undersecretary      N       Not deliberative
 031826 old000129 old000129                   Deliberative        of Defense for Personnel and Readiness, Mr. Paul
          82           84                     Process Privilege   Koffsky, a senior DoD attorney performing the
                                                                  duties of the DoD General Counsel Mr. Bushman,
                                                                  Mr. William Bushman, a senior DoD official in the
                                                                  Office of the Secretary of Defense, and Lieutenant
                                                                  Colonel Robert Guillen, a Military Assistant to the
                                                                  General Counsel discussing the timeline and how
                                                                  best to coordinate the interim guidance on
                                                                  transgender military service with the Services. This
                                                                  document is pre-decisional. It occurred before the
                                                                  interim guidance was issued to the DoD and before
                                                                  the Secretary sent his ultimate recommendation to
                                                                  the President. It is also deliberative. It reflects
                                                                  senior DoD officials’ opinions and recommendations
                                                                  concerning how DoD’ policy coordination process
                                                                  should proceed, and include proposed policy
                                                                  options and discussions on Secretary Mattis’
                                                                  priorities. See Declaration of Robert Easton, ¶ 7.




                                                                                                                                                    1
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 2 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard         Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                          Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/29/2017          DPP -               emails between Mr. Tony Kurta, the Undersecretary      N       Not deliberatie
 031837 old000129 old000129                   Deliberative        of Defense for Personnel and Readiness, Mr. Paul
          85           87                     Process Privilege   Koffsky, a senior DoD attorney performing the
                                                                  duties of the DoD General Counsel Mr. Bushman,
                                                                  Mr. William Bushman, a senior DoD official in the
                                                                  Office of the Secretary of Defense, and Lieutenant
                                                                  Colonel Robert Guillen, a Military Assistant to the
                                                                  General Counsel discussing the timeline and how
                                                                  best to coordinate the interim guidance on
                                                                  transgender military service with the Services. This
                                                                  document is pre-decisional. It occurred before the
                                                                  interim guidance was issued to the DoD and before
                                                                  the Secretary sent his ultimate recommendation to
                                                                  the President. It is also deliberative. It reflects
                                                                  senior DoD officials’ opinions and recommendations
                                                                  concerning how DoD’ policy coordination process
                                                                  should proceed, and include proposed policy
                                                                  options and discussions on Secretary Mattis’
                                                                  priorities. See Declaration of Robert Easton, ¶ 7.




                                                                                                                                                   2
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 3 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard         Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                          Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/29/2017          DPP -               emails between Mr. Tony Kurta, the Undersecretary      N       Not deliberative
 093932 old000130 old000130                   Deliberative        of Defense for Personnel and Readiness, Mr. Paul
          40           42                     Process Privilege   Koffsky, a senior DoD attorney performing the
                                                                  duties of the DoD General Counsel Mr. Bushman,
                                                                  Mr. William Bushman, a senior DoD official in the
                                                                  Office of the Secretary of Defense, and Lieutenant
                                                                  Colonel Robert Guillen, a Military Assistant to the
                                                                  General Counsel discussing the timeline and how
                                                                  best to coordinate the interim guidance on
                                                                  transgender military service with the Services. This
                                                                  document is pre-decisional. It occurred before the
                                                                  interim guidance was issued to the DoD and before
                                                                  the Secretary sent his ultimate recommendation to
                                                                  the President. It is also deliberative. It reflects
                                                                  senior DoD officials’ opinions and recommendations
                                                                  concerning how DoD’ policy coordination process
                                                                  should proceed, and include proposed policy
                                                                  options and discussions on Secretary Mattis’
                                                                  priorities. See Declaration of Robert Easton, ¶ 7.




                                                                                                                                                    3
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 4 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard         Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                          Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/29/2017          DPP -               emails between Mr. Tony Kurta, the Undersecretary      N       Not deliberative
 093934 old000130 old000130                   Deliberative        of Defense for Personnel and Readiness, Mr. Paul
          43           45                     Process Privilege   Koffsky, a senior DoD attorney performing the
                                                                  duties of the DoD General Counsel Mr. Bushman,
                                                                  Mr. William Bushman, a senior DoD official in the
                                                                  Office of the Secretary of Defense, and Lieutenant
                                                                  Colonel Robert Guillen, a Military Assistant to the
                                                                  General Counsel discussing the timeline and how
                                                                  best to coordinate the interim guidance on
                                                                  transgender military service with the Services. This
                                                                  document is pre-decisional. It occurred before the
                                                                  interim guidance was issued to the DoD and before
                                                                  the Secretary sent his ultimate recommendation to
                                                                  the President. It is also deliberative. It reflects
                                                                  senior DoD officials’ opinions and recommendations
                                                                  concerning how DoD’ policy coordination process
                                                                  should proceed, and include proposed policy
                                                                  options and discussions on Secretary Mattis’
                                                                  priorities. See Declaration of Robert Easton, ¶ 7.




                                                                                                                                                    4
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 5 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard         Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                          Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/29/2017          DPP -               emails between Mr. Tony Kurta, the Undersecretary      N       Not deliberative
 093938 old000130 old000130                   Deliberative        of Defense for Personnel and Readiness, Mr. Paul
          46           48                     Process Privilege   Koffsky, a senior DoD attorney performing the
                                                                  duties of the DoD General Counsel Mr. Bushman,
                                                                  Mr. William Bushman, a senior DoD official in the
                                                                  Office of the Secretary of Defense, and Lieutenant
                                                                  Colonel Robert Guillen, a Military Assistant to the
                                                                  General Counsel discussing the timeline and how
                                                                  best to coordinate the interim guidance on
                                                                  transgender military service with the Services. This
                                                                  document is pre-decisional. It occurred before the
                                                                  interim guidance was issued to the DoD and before
                                                                  the Secretary sent his ultimate recommendation to
                                                                  the President. It is also deliberative. It reflects
                                                                  senior DoD officials’ opinions and recommendations
                                                                  concerning how DoD’ policy coordination process
                                                                  should proceed, and include proposed policy
                                                                  options and discussions on Secretary Mattis’
                                                                  priorities. See Declaration of Robert Easton, ¶ 7.
 DoD00    PrivWithh   PrivWithh 8/29/2017     DPP -               edits, comments, and deliberative discussions          N       Not deliberative
 031850   old000129   old000129               Deliberative        between Mr. Bushman and Mr. Koffsky reflecting
          88          89                      Process Privilege   the thoughts of the Secretary of Defense in
                                                                  formulating what became the September 14, 2017
                                                                  interim guidance. This document is pre-decisional.
                                                                  The drafts of the interim guidance and terms of
                                                                  reference were created before the issuance of the
                                                                  final documents on September 14, 2017, and the
                                                                  discussions, edits, recommendations, and
                                                                  deliberations regarding those drafts also occurred
                                                                  prior to the final issuance of the documents. This
                                                                  document is also deliberative. It reflects edits and
                                                                  recommendations from officials regarding the
                                                                  proposed content of the interim guidance and
                                                                  terms of reference and include the proposed edits.
                                                                  See Declaration of Robert Easton, ¶ 8.
                                                                                                                                                    5
                                Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 6 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/9/2017           DP - Deliberative   edits, comments, and deliberative discussions            N       Not deliberative
 032705 old000129 old000129                   Process; ACP -      between Mr. Bushman and Mr. Koffsky reflecting
          93           95                     Attorney-Client     the thoughts of the Secretary of Defense in
                                              Privilege           formulating what became the September 14, 2017
                                                                  interim guidance. This document is pre-decisional.
                                                                  The drafts of the interim guidance and terms of
                                                                  reference were created before the issuance of the
                                                                  final documents on September 14, 2017, and the
                                                                  discussions, edits, recommendations, and
                                                                  deliberations regarding those drafts also occurred
                                                                  prior to the final issuance of the documents. This
                                                                  document is also deliberative. It reflects edits and
                                                                  recommendations from officials regarding the
                                                                  proposed content of the interim guidance and
                                                                  terms of reference and include the proposed edits.
                                                                  See Declaration of Robert Easton, ¶ 8.
 DoD00    PrivWithh   PrivWithh 8/30/2017     DPP -               copy of a memorandum from then-Secretary of the          Y
 002407   old000129   old000129               Deliberative        Air Force Heather Wilson reflecting comments and
          36          37                      Process Privilege   revisions to the draft interim guidance. This
                                                                  document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions from Air Force officials as to
                                                                  how to edit the interim guidance and include the
                                                                  Service’s rationale for those edits. See Declaration
                                                                  of Robert Easton, ¶ 8.




                                                                                                                                                      6
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 7 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/30/2017          DPP -               copy of a memorandum from then-Secretary of the          Y
 002410 old000129 old000129                   Deliberative        Air Force Heather Wilson reflecting comments and
          41           42                     Process Privilege   revisions to the draft interim guidance. This
                                                                  document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions from Air Force officials as to
                                                                  how to edit the interim guidance and include the
                                                                  Service’s rationale for those edits. See Declaration
                                                                  of Robert Easton, ¶ 8.
 AF_000   PrivWithh   PrivWithh 8/30/2017     DPP -               copies of a memorandum from then-Secretary of            Y
 29413_   old000128   old000128               Deliberative        the Air Force Heather Wilson reflecting comments
 AF2      49          50                      Process Privilege   and revisions to the draft interim guidance. This
                                                                  document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions from Air Force officials as to
                                                                  how to edit the interim guidance and include the
                                                                  Service’s rationale for those edits. See Declaration
                                                                  of Robert Easton, ¶ 8.
 DoD00    PrivWithh   PrivWithh 8/30/2017     DPP -               copy of a handwritten note that Air Force Secretary      Y
 002408   old000129   old000129               Deliberative        Wilson added to the bottom of her memorandum
          38          38                      Process Privilege   reflecting her personal views and recommendations
                                                                  regarding the draft interim guidance. This
                                                                  document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions from Air Force officials as to
                                                                  how to edit the interim guidance and include the
                                                                  Service’s rationale for those edits. See Declaration
                                                                  of Robert Easton, ¶ 8.




                                                                                                                                           7
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 8 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard            Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                             Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/30/2017          DPP -               copy of a handwritten note that Air Force Secretary       Y
 002411 old000129 old000129                   Deliberative        Wilson added to the bottom of her memorandum
          43           43                     Process Privilege   reflecting her personal views and recommendations
                                                                  regarding the draft interim guidance. This
                                                                  document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions from Air Force officials as to
                                                                  how to edit the interim guidance and include the
                                                                  Service’s rationale for those edits. See Declaration
                                                                  of Robert Easton, ¶ 8.
 DoD00    PrivWithh   PrivWithh 8/30/2017     DPP -               email communications between senior DoD officials         Y
 002406   old000129   old000129               Deliberative        including Ms. Stephanie Miller, a senior official in
          33          35                      Process Privilege   OUSD (P&R), Mr. William Bushman, a senior DoD
                                                                  official in the Office of the Secretary of Defense, Mr.
                                                                  Lernes Hebert, a senior DoD official serving in OUSD
                                                                  (P&R), and Mr. Anthony Kurta, a senior official in
                                                                  OUSD (P&R) responding internally to the email from
                                                                  the Air Force Secretary. These emails contain
                                                                  transposed text of Ms. Wilson’s handwritten note
                                                                  within the body of the email. This document is pre-
                                                                  decisional. It was created long before the DoD
                                                                  Transgender Service Policy was finalized by DoD.
                                                                  This document is also deliberative. It reflects
                                                                  suggestions from Air Force officials as to how to edit
                                                                  the interim guidance and include the Service’s
                                                                  rationale for those edits. See Declaration of Robert
                                                                  Easton, ¶ 8.




                                                                                                                                            8
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 9 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard            Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                             Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/30/2017          DPP -               email communications between senior DoD officials         Y
 002409 old000129 old000129                   Deliberative        including Ms. Stephanie Miller, a senior official in
          39           40                     Process Privilege   OUSD (P&R), Mr. William Bushman, a senior DoD
                                                                  official in the Office of the Secretary of Defense, Mr.
                                                                  Lernes Hebert, a senior DoD official serving in OUSD
                                                                  (P&R), and Mr. Anthony Kurta, a senior official in
                                                                  OUSD (P&R) responding internally to the email from
                                                                  the Air Force Secretary. These emails contain
                                                                  transposed text of Ms. Wilson’s handwritten note
                                                                  within the body of the email. This document is pre-
                                                                  decisional. It was created long before the DoD
                                                                  Transgender Service Policy was finalized by DoD.
                                                                  This document is also deliberative. It reflects
                                                                  suggestions from Air Force officials as to how to edit
                                                                  the interim guidance and include the Service’s
                                                                  rationale for those edits. See Declaration of Robert
                                                                  Easton, ¶ 8.
 DoD00    PrivWithh   PrivWithh 8/30/2017     DPP -               email communications between senior DoD officials         N       Not deliberative,
 009652   old000129   old000129               Deliberative        including Ms. Stephanie Miller, a senior official in              except for
          60          62                      Process Privilege   OUSD (P&R), Mr. William Bushman, a senior DoD                     paragraph on 12961,
                                                                  official in the Office of the Secretary of Defense, Mr.           which can be
                                                                  Lernes Hebert, a senior DoD official serving in OUSD              redacted
                                                                  (P&R), and Mr. Anthony Kurta, a senior official in
                                                                  OUSD (P&R) responding internally to the email from
                                                                  the Air Force Secretary. These emails contain
                                                                  transposed text of Ms. Wilson’s handwritten note
                                                                  within the body of the email. This document is pre-
                                                                  decisional. It was created long before the DoD
                                                                  Transgender Service Policy was finalized by DoD.
                                                                  This document is also deliberative. It reflects
                                                                  suggestions from Air Force officials as to how to edit
                                                                  the interim guidance and include the Service’s
                                                                  rationale for those edits. See Declaration of Robert
                                                                  Easton, ¶ 8.

                                                                                                                                                          9
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 10 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard            Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                             Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/30/2017          DPP -               email communications between senior DoD officials         N       Not deliberative,
 009653 old000129 old000129                   Deliberative        including Ms. Stephanie Miller, a senior official in              except for
          63           65                     Process Privilege   OUSD (P&R), Mr. William Bushman, a senior DoD                     paragraph on 12964,
                                                                  official in the Office of the Secretary of Defense, Mr.           which can be
                                                                  Lernes Hebert, a senior DoD official serving in OUSD              redacted
                                                                  (P&R), and Mr. Anthony Kurta, a senior official in
                                                                  OUSD (P&R) responding internally to the email from
                                                                  the Air Force Secretary. These emails contain
                                                                  transposed text of Ms. Wilson’s handwritten note
                                                                  within the body of the email. This document is pre-
                                                                  decisional. It was created long before the DoD
                                                                  Transgender Service Policy was finalized by DoD.
                                                                  This document is also deliberative. It reflects
                                                                  suggestions from Air Force officials as to how to edit
                                                                  the interim guidance and include the Service’s
                                                                  rationale for those edits. See Declaration of Robert
                                                                  Easton, ¶ 8.
 DoD00    PrivWithh   PrivWithh 8/30/2017     DPP -               email communications between senior DoD officials         N       Not deliberative,
 011423   old000129   old000129               Deliberative        including Ms. Stephanie Miller, a senior official in              except for
          70          72                      Process Privilege   OUSD (P&R), Mr. William Bushman, a senior DoD                     paragraph on 12961,
                                                                  official in the Office of the Secretary of Defense, Mr.           which can be
                                                                  Lernes Hebert, a senior DoD official serving in OUSD              redacted
                                                                  (P&R), and Mr. Anthony Kurta, a senior official in
                                                                  OUSD (P&R) responding internally to the email from
                                                                  the Air Force Secretary. These emails contain
                                                                  transposed text of Ms. Wilson’s handwritten note
                                                                  within the body of the email. This document is pre-
                                                                  decisional. It was created long before the DoD
                                                                  Transgender Service Policy was finalized by DoD.
                                                                  This document is also deliberative. It reflects
                                                                  suggestions from Air Force officials as to how to edit
                                                                  the interim guidance and include the Service’s
                                                                  rationale for those edits. See Declaration of Robert
                                                                  Easton, ¶ 8.

                                                                                                                                                      10
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 11 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard            Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                             Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/30/2017          DPP -               email communications between senior DoD officials         Y
 093840 old000130 old000130                   Deliberative        including Ms. Stephanie Miller, a senior official in
          37           38                     Process Privilege   OUSD (P&R), Mr. William Bushman, a senior DoD
                                                                  official in the Office of the Secretary of Defense, Mr.
                                                                  Lernes Hebert, a senior DoD official serving in OUSD
                                                                  (P&R), and Mr. Anthony Kurta, a senior official in
                                                                  OUSD (P&R) responding internally to the email from
                                                                  the Air Force Secretary. These emails contain
                                                                  transposed text of Ms. Wilson’s handwritten note
                                                                  within the body of the email. This document is pre-
                                                                  decisional. It was created long before the DoD
                                                                  Transgender Service Policy was finalized by DoD.
                                                                  This document is also deliberative. It reflects
                                                                  suggestions from Air Force officials as to how to edit
                                                                  the interim guidance and include the Service’s
                                                                  rationale for those edits. See Declaration of Robert
                                                                  Easton, ¶ 8.
 DoD00    PrivWithh   PrivWithh 8/30/2017     DPP -               email communications between senior DoD officials         N       Not deliberative,
 026887   old000129   old000129               Deliberative        including Ms. Stephanie Miller, a senior official in              except for
          78          80                      Process Privilege   OUSD (P&R), Mr. William Bushman, a senior DoD                     paragraph on 12979,
                                                                  official in the Office of the Secretary of Defense, Mr.           which can be
                                                                  Lernes Hebert, a senior DoD official serving in OUSD              redacted
                                                                  (P&R), and Mr. Anthony Kurta, a senior official in
                                                                  OUSD (P&R) responding internally to the email from
                                                                  the Air Force Secretary. These emails contain
                                                                  transposed text of Ms. Wilson’s handwritten note
                                                                  within the body of the email. This document is pre-
                                                                  decisional. It was created long before the DoD
                                                                  Transgender Service Policy was finalized by DoD.
                                                                  This document is also deliberative. It reflects
                                                                  suggestions from Air Force officials as to how to edit
                                                                  the interim guidance and include the Service’s
                                                                  rationale for those edits. See Declaration of Robert
                                                                  Easton, ¶ 8.

                                                                                                                                                      11
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 12 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard            Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                             Y/N
          Begin        End
 AF_000 PrivWithh PrivWithh 8/30/2017         DPP -               email communications between senior DoD officials         N       Not deliberative,
 08110    old000128 old000128                 Deliberative        including Ms. Stephanie Miller, a senior official in              except paragraph on
          43           45                     Process Privilege   OUSD (P&R), Mr. William Bushman, a senior DoD                     12844, which can be
                                                                  official in the Office of the Secretary of Defense, Mr.           redacted
                                                                  Lernes Hebert, a senior DoD official serving in OUSD
                                                                  (P&R), and Mr. Anthony Kurta, a senior official in
                                                                  OUSD (P&R) responding internally to the email from
                                                                  the Air Force Secretary. These emails contain
                                                                  transposed text of Ms. Wilson’s handwritten note
                                                                  within the body of the email. This document is pre-
                                                                  decisional. It was created long before the DoD
                                                                  Transgender Service Policy was finalized by DoD.
                                                                  This document is also deliberative. It reflects
                                                                  suggestions from Air Force officials as to how to edit
                                                                  the interim guidance and include the Service’s
                                                                  rationale for those edits. See Declaration of Robert
                                                                  Easton, ¶ 8.
 AF_000   PrivWithh   PrivWithh 8/30/2017     DPP -               email communications between senior DoD officials         N       Not deliberative,
 08110_   old000128   old000128               Deliberative        including Ms. Stephanie Miller, a senior official in              except for
 AF2      46          48                      Process Privilege   OUSD (P&R), Mr. William Bushman, a senior DoD                     paragraph on 12844,
                                                                  official in the Office of the Secretary of Defense, Mr.           which can be
                                                                  Lernes Hebert, a senior DoD official serving in OUSD              redacted
                                                                  (P&R), and Mr. Anthony Kurta, a senior official in
                                                                  OUSD (P&R) responding internally to the email from
                                                                  the Air Force Secretary. These emails contain
                                                                  transposed text of Ms. Wilson’s handwritten note
                                                                  within the body of the email. This document is pre-
                                                                  decisional. It was created long before the DoD
                                                                  Transgender Service Policy was finalized by DoD.
                                                                  This document is also deliberative. It reflects
                                                                  suggestions from Air Force officials as to how to edit
                                                                  the interim guidance and include the Service’s
                                                                  rationale for those edits. See Declaration of Robert
                                                                  Easton, ¶ 8.

                                                                                                                                                      12
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 13 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Army_ PrivWithh PrivWithh 8/30/2017          DPP -               Copy of Army comments and recommended                    Y
 100003 old000128 old000128                   Deliberative        revisions to the draft interim guidance. This
 12       54           56                     Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Army_    PrivWithh   PrivWithh 8/30/2017     DPP -               Copy of Army comments and recommended                    Y
 100011   old000128   old000128               Deliberative        revisions to the draft interim guidance. This
 45.000   57          59                      Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           13
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 14 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Army_ PrivWithh PrivWithh 8/30/2017          DPP -               Copy of Army comments and recommended                    Y
 100014 old000128 old000128                   Deliberative        revisions to the draft interim guidance. This
 35       60           62                     Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Army_    PrivWithh   PrivWithh 8/30/2017     DPP -               Copy of Army comments and recommended                    Y
 100017   old000128   old000128               Deliberative        revisions to the draft interim guidance. This
 39.000   63          65                      Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           14
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 15 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Army_ PrivWithh PrivWithh 8/30/2017          DPP -               Copy of Army comments and recommended                    Y
 100024 old000128 old000128                   Deliberative        revisions to the draft interim guidance. This
 91.044 66             68                     Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Army_    PrivWithh   PrivWithh 1/3/2018      DPP -               Copy of Army comments and recommended                    Y
 100038   old000128   old000128               Deliberative        revisions to the draft interim guidance. This
 00.000   69          72                      Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           15
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 16 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Army_ PrivWithh PrivWithh 8/30/2017          DPP -               Copy of Army comments and recommended                    Y
 100038 old000128 old000128                   Deliberative        revisions to the draft interim guidance. This
 01.000 73             76                     Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Army_    PrivWithh   PrivWithh 8/30/2017     DPP -               Copy of Army comments and recommended                    Y
 100043   old000128   old000128               Deliberative        revisions to the draft interim guidance. This
 27       77          77                      Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           16
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 17 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Army_ PrivWithh PrivWithh 8/30/2017          DPP -               Copy of Army comments and recommended                    Y
 100043 old000128 old000128                   Deliberative        revisions to the draft interim guidance. This
 27.000 78             80                     Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Army_    PrivWithh   PrivWithh 8/30/2017     DPP -               Copy of Army comments and recommended                    Y
 100043   old000128   old000128               Deliberative        revisions to the draft interim guidance. This
 75.000   81          83                      Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           17
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 18 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Army_ PrivWithh PrivWithh 8/30/2017          DPP -               Copy of Army comments and recommended                    Y
 100043 old000128 old000128                   Deliberative        revisions to the draft interim guidance. This
 82.000 84             86                     Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Army_    PrivWithh   PrivWithh 8/30/2017     DPP -               Copy of Army comments and recommended                    Y
 100043   old000128   old000128               Deliberative        revisions to the draft interim guidance. This
 86.000   87          89                      Process Privilege   document is pre-decisional. The drafts of the
 2                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           18
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 19 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Army_ PrivWithh PrivWithh 8/31/2017          DPP -               Copy of Army comments and recommended                    Y
 100045 old000128 old000128                   Deliberative        revisions to the draft interim guidance. This
 11.000 90             93                     Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Army_    PrivWithh   PrivWithh 8/30/2017     DPP -               Copy of Army comments and recommended                    Y
 100045   old000128   old000128               Deliberative        revisions to the draft interim guidance. This
 19.000   94          96                      Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           19
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 20 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Army_ PrivWithh PrivWithh 8/31/2017          DPP -               Copy of Army comments and recommended                    Y
 100052 old000128 old000129                   Deliberative        revisions to the draft interim guidance. This
 18.000 97             00                     Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Army_    PrivWithh   PrivWithh 7/27/2017     DPP -               Copy of Army comments and recommended                    Y
 100139   old000129   old000129               Deliberative        revisions to the draft interim guidance. This
 04.000   01          04                      Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           20
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 21 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Army_ PrivWithh PrivWithh 8/30/2017          DPP -               Copy of Army comments and recommended                    Y
 100141 old000129 old000129                   Deliberative        revisions to the draft interim guidance. This
 23.000 05             07                     Process Privilege   document is pre-decisional. The drafts of the
 1                                                                interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 DoD00   PrivWithh    PrivWithh 8/30/2017     DPP -               Copy of Army comments and recommended                    Y
 09650   old000129    old000129               Deliberative        revisions to the draft interim guidance. This
         57           59                      Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           21
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 22 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/30/2017          DPP -               Copy of Army comments and recommended                    Y
 026886 old000129 old000129                   Deliberative        revisions to the draft interim guidance. This
          75           77                     Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Navy_0   PrivWithh   PrivWithh 8/31/2017     DPP -               Navy edits, recommendations, and comments to             Y
 004930   old000130   old000130               Deliberative        the draft interim guidance memorandum. This
 2        76          78                      Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           22
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 23 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Navy_0 PrivWithh PrivWithh 8/31/2017         DPP -               Navy edits, recommendations, and comments to             Y
 004929 old000130 old000130                   Deliberative        the draft interim guidance memorandum. This
 3        70           72                     Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Navy_0   PrivWithh   PrivWithh 8/31/2017     DPP -               Navy edits, recommendations, and comments to             Y
 004929   old000130   old000130               Deliberative        the draft interim guidance memorandum. This
 7        73          75                      Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           23
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 24 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.     Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Navy_0 PrivWithh PrivWithh 8/30/2017         DPP -               Navy edits, recommendations, and comments to             Y and N   DPP through p.
 004933 old000130 old000131                   Deliberative        the draft interim guidance memorandum. This                        13081. No DPP
 9        79           05                     Process Privilege   document is pre-decisional. The drafts of the                      following 13081.
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Navy_0   PrivWithh   PrivWithh 8/30/2017     DPP -               Navy edits, recommendations, and comments to             Y
 004934   old000131   old000131               Deliberative        the draft interim guidance memorandum. This
 0        06          08                      Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                                        24
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 25 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Navy_0 PrivWithh PrivWithh 8/30/2017         DPP -               Navy edits, recommendations, and comments to             Y
 004940 old000131 old000131                   Deliberative        the draft interim guidance memorandum. This
 9        09           11                     Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Navy_0   PrivWithh   PrivWithh 8/30/2017     DPP -               Navy edits, recommendations, and comments to             Y
 004941   old000131   old000131               Deliberative        the draft interim guidance memorandum. This
 1        12          14                      Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           25
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 26 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Navy_0 PrivWithh PrivWithh 8/30/2017         DPP -               Navy edits, recommendations, and comments to             Y
 004942 old000131 old000131                   Deliberative        the draft interim guidance memorandum. This
 1        15           17                     Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Navy_0   PrivWithh   PrivWithh 8/30/2017     DPP -               Navy edits, recommendations, and comments to             Y
 004943   old000131   old000131               Deliberative        the draft interim guidance memorandum. This
 0        18          20                      Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           26
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 27 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Navy_0 PrivWithh PrivWithh 8/30/2017         DPP -               Navy edits, recommendations, and comments to             Y
 004944 old000131 old000131                   Deliberative        the draft interim guidance memorandum. This
 0        21           23                     Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Navy_0   PrivWithh   PrivWithh 8/31/2017     DPP -               Navy edits, recommendations, and comments to             Y
 006432   old000131   old000131               Deliberative        the draft interim guidance memorandum. This
 5        24          25                      Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                           27
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 28 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.     Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Navy_0 PrivWithh PrivWithh 8/31/2017         DPP -               Navy edits, recommendations, and comments to             Y
 006432 old000131 old000131                   Deliberative        the draft interim guidance memorandum. This
 6        26           28                     Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Navy_0   PrivWithh   PrivWithh 8/30/2017     DPP -               Navy edits, recommendations, and comments to             Y and N   DPP through p.
 006433   old000131   old000131               Deliberative        the draft interim guidance memorandum. This                        13131, which can be
 2        29          55                      Process Privilege   document is pre-decisional. The drafts of the                      redacted. Balance
                                                                  interim guidance and terms of reference were                       no DPP.
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                                       28
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 29 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.     Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 Navy_0 PrivWithh PrivWithh 8/31/2017         DPP -               Navy edits, recommendations, and comments to             Y and N   DPP only for p.
 006434 old000131 old000131                   Deliberative        the draft interim guidance memorandum. This                        13159, which can be
 5        59           63                     Process Privilege   document is pre-decisional. The drafts of the                      redacted. Balance
                                                                  interim guidance and terms of reference were                       no DPP
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.
 Navy_0   PrivWithh   PrivWithh 8/30/2017     DPP -               Navy edits, recommendations, and comments to             Y
 006433   old000131   old000131               Deliberative        the draft interim guidance memorandum. This
 3        56          58                      Process Privilege   document is pre-decisional. The drafts of the
                                                                  interim guidance and terms of reference were
                                                                  created before the issuance of the final documents
                                                                  on September 14, 2017, and the discussions, edits,
                                                                  recommendations, and deliberations regarding
                                                                  those drafts also occurred prior to the final issuance
                                                                  of the documents. This document is also
                                                                  deliberative. It reflects edits and recommendations
                                                                  from officials regarding the proposed content of the
                                                                  interim guidance and terms of reference and
                                                                  include the proposed edits. See Declaration of
                                                                  Robert Easton, ¶ 8.




                                                                                                                                                       29
                                  Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 30 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date      Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                    declarations)                                            Y/N
          Begin        End
 AF_000 PrivWithh PrivWithh                    DPP -               Air Force document providing comments and                Y
 29415_ old000128 old000128                    Deliberative        recommendations to the draft interim guidance
 AF2      51           53                      Process Privilege   memorandum. This document is pre-decisional.
                                                                   The drafts of the interim guidance and terms of
                                                                   reference were created before the issuance of the
                                                                   final documents on September 14, 2017, and the
                                                                   discussions, edits, recommendations, and
                                                                   deliberations regarding those drafts also occurred
                                                                   prior to the final issuance of the documents. This
                                                                   document is also deliberative. It reflects edits and
                                                                   recommendations from officials regarding the
                                                                   proposed content of the interim guidance and
                                                                   terms of reference and include the proposed edits.
                                                                   See Declaration of Robert Easton, ¶ 8.
 CJCS00   PrivWithh     PrivWithh 8/30/2017    DPP -               Joint Staff document providing comments, edits,          Y
 000762   old000129     old000129              Deliberative        and the rationale for edits to both the draft interim
          08            09                     Process Privilege   guidance and the draft terms of reference. This
                                                                   document is pre-decisional. The drafts of the
                                                                   interim guidance and terms of reference were
                                                                   created before the issuance of the final documents
                                                                   on September 14, 2017, and the discussions, edits,
                                                                   recommendations, and deliberations regarding
                                                                   those drafts also occurred prior to the final issuance
                                                                   of the documents. This document is also
                                                                   deliberative. It reflects edits and recommendations
                                                                   from officials regarding the proposed content of the
                                                                   interim guidance and terms of reference and
                                                                   include the proposed edits. See Declaration of
                                                                   Robert Easton, ¶ 8.




                                                                                                                                            30
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 31 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard          Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                           Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 9/7/2017           DP - Deliberative   email communications regarding the proposed staff       Y
 093430 old000130 old000130                   Process             package of draft documents to establish the DoD
          28           30                     Privilege; ACP -    Panel of Experts. The emails reflects
                                              Attorney-Client     communications from Mr. Bushman to Mr. Kurta
                                              Privilege           regarding the specific additional information the
                                                                  Chief of Staff to the Secretary of Defense, Mr. Kevin
                                                                  Sweeney wanted to add to the drafts before they
                                                                  were sent to Secretary Mattis for review. The email
                                                                  was also sent to Ms. William Castle, the Principle
                                                                  Deputy General Counsel of the Department of
                                                                  Defense for his awareness and coordination. This
                                                                  conversation is pre-decisional. It preceded the
                                                                  Secretary of Defense’s ultimate decision to establish
                                                                  the Panel of Experts and therefore before the
                                                                  Secretary adopted their formal recommendations.
                                                                  The conversation is also deliberative. It shows the
                                                                  mental impressions and thoughts of senior DoD
                                                                  officials as the Department developed the
                                                                  necessary details to establish the Panel. See
                                                                  Declaration of Robert Easton, ¶ 9.
 DoD00    PrivWithh   PrivWithh 8/30/2017     DPP -               email conversation between Mr. Bushman and Ms.          N       Not deliberative
 093823   old000130   old000130               Deliberative        Dana White, the Assistant to the Secretary of
          36          36                      Process Privilege   Defense for Public Affairs where he provides Ms.
                                                                  White with draft talking points for the media in the
                                                                  event she would be asked questions on the topic
                                                                  the implementation of the interim guidance on
                                                                  transgender service. See Declaration of Robert
                                                                  Easton, ¶ 10.




                                                                                                                                                     31
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 32 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard          Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                           Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/30/2017          DPP -               email conversation between Mr. Bushman and Ms.          N       Not deliberative
 093867 old000130 old000130                   Deliberative        Dana White, the Assistant to the Secretary of
          39           39                     Process Privilege   Defense for Public Affairs where he provides Ms.
                                                                  White with draft talking points for the media in the
                                                                  event she would be asked questions on the topic
                                                                  the implementation of the interim guidance on
                                                                  transgender service. See Declaration of Robert
                                                                  Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/13/2017     DPP -               copy of a draft holding statement and proposed          N       Not deliberative
 124372   old000130   old000130               Deliberative        responses to questions from the media after the
          69          69                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/13/2017     DPP -               copies of a draft holding statement and proposed        N       Not deliberative
 002326   old000129   old000129               Deliberative        responses to questions from the media after the
          10          10                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/12/2017     DPP -               copy of a draft holding statement and proposed          N       Nor deliberative
 002329   old000129   old000129               Deliberative        responses to questions from the media after the
          11          11                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.



                                                                                                                                                     32
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 33 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard          Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                           Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 9/12/2017          DPP -               copy of a draft holding statement and proposed          Y
 002332 old000129 old000129                   Deliberative        responses to questions from the media after the
          12           14                     Process Privilege   interim guidance was issued by the Department.
                                                                  Contains redline edits from Ms. Stephanie Miller.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/5/2017      DPP -               copy of a draft holding statement and proposed          Y
 002363   old000129   old000129               Deliberative        responses to questions from the media after the
          22          24                      Process Privilege   interim guidance was issued by the Department.
                                                                  Contains redline edits from Ms. Stephanie Barna.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/5/2017      DPP -               copy of a draft holding statement and proposed          N       Not deliberative
 002366   old000129   old000129               Deliberative        responses to questions from the media after the
          25          26                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/5/2017      DPP -               copy of a draft holding statement and proposed          N       Not deliberative
 002369   old000129   old000129               Deliberative        responses to questions from the media after the
          27          28                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.

                                                                                                                                                     33
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 34 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard          Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                           Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 9/5/2017           DPP -               copy of a draft holding statement and proposed          N       Not deliberative
 002371 old000129 old000129                   Deliberative        responses to questions from the media after the
          29           30                     Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/5/2017      DPP -               copy of a draft holding statement and proposed          N       Not deliberative
 002373   old000129   old000129               Deliberative        responses to questions from the media after the
          31          32                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/5/2017      DPP -               copy of a draft holding statement and proposed          N       Not deliberative
 007023   old000129   old000129               Deliberative        responses to questions from the media after the
          50          51                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/5/2017      DPP -               copy of a draft holding statement and proposed          N       Not deliberative
 008390   old000129   old000129               Deliberative        responses to questions from the media after the
          52          54                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.



                                                                                                                                                     34
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 35 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard          Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                           Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 9/5/2017           DPP -               copy of a draft holding statement and proposed          N       Nor deliberative
 008394 old000129 old000129                   Deliberative        responses to questions from the media after the
          55           56                     Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/5/2017      DPP -               copy of a draft holding statement and proposed          N       Not deliberative
 010972   old000129   old000129               Deliberative        responses to questions from the media after the
          66          67                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/5/2017      DPP -               copy of a draft holding statement and proposed          N       Not deliberative
 010974   old000129   old000129               Deliberative        responses to questions from the media after the
          68          69                      Process Privilege   interim guidance was issued by the Department.
                                                                  This document is pre-decisional. It was created long
                                                                  before the DoD Transgender Service Policy was
                                                                  finalized by DoD. This document is also deliberative.
                                                                  It reflects suggestions that were never made public.
                                                                  See Declaration of Robert Easton, ¶ 10.




                                                                                                                                                     35
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 36 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard         Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                          Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 9/6/2017           DPP -               draft statement for Secretary Mattis in response to    N       Not deliberative
 093581 old000130 old000130                   Deliberative        the President's August 25, 2017 Memorandum
          34           35                     Process Privilege   exchanged between senior OSD officials on
                                                                  September 6, 2017. It lays out the Secretary’s
                                                                  priorities and includes his proposed responses to
                                                                  questions should he receive them. This document is
                                                                  pre-decisional. It contains draft talking points for
                                                                  Secretary Mattis if he received questions on this
                                                                  topic before these talking points were finalized. It
                                                                  was also drafted before DoD issued its September
                                                                  14, 2017 interim guidance. This document is also
                                                                  deliberative because they shed light the Secretary
                                                                  of Defense’s thought processes on several
                                                                  important topics, including the interim guidance on
                                                                  military service by transgender individuals. See
                                                                  Declaration of Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 9/6/2017      DPP -               document named “press one-liners,” exchanged           Y
 093578   old000130   old000130               Deliberative        between senior officials in OSD on September 6,
          31          33                      Process Privilege   2017, that contains the same information as
                                                                  DoD00093581 but also contains non-responsive
                                                                  talking points on several other topics including
                                                                  Afghanistan, Iraq, Syria, Hurricane Harvey, and
                                                                  North Korea. Labeled at the top of each page with
                                                                  the words “DRAFT 2.0 – 0924, 6 SEPT 2017” to mark
                                                                  the time and date of the latest iteration of the
                                                                  working draft. This document is pre-decisional. It
                                                                  contains draft talking points for Secretary Mattis
                                                                  before these talking points were finalized. It was
                                                                  also drafted before DoD issued its September 14,
                                                                  2017 interim guidance. This document is also
                                                                  deliberative. It sheds light on the Secretary of
                                                                  Defense’s thought processes on several important
                                                                  topics, including the interim guidance. See
                                                                  Declaration of Robert Easton, ¶ 10.

                                                                                                                                                    36
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 37 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard     Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                      Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/24/2017          DPP -               an email conversation between Mr. Bushman and       N      Not deliberative
 094291 old000130 old000130                   Deliberative        Ms. White regarding a draft statement by Secretary
          52           53                     Process Privilege   Mattis on the interim guidance to the DoD on
                                                                  military service by transgender individuals. These
                                                                  communications reflect Mr. Bushman asking Ms.
                                                                  White for her opinion on the draft statement and
                                                                  some edits to the statement based on media
                                                                  reporting. They are pre-decisional. They were
                                                                  developed before the Secretary submitted his
                                                                  recommendation to the President. They are also
                                                                  deliberative. They show the process of developing a
                                                                  statement for the media as well as the consultative
                                                                  nature of staffing such a statement so that the DoD
                                                                  was speaking with one voice. See Declaration of
                                                                  Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 8/24/2017     DPP -               an email conversation between Mr. Bushman and       N      Not deliberative
 094301   old000130   old000130               Deliberative        Ms. White regarding a draft statement by Secretary
          54          55                      Process Privilege   Mattis on the interim guidance to the DoD on
                                                                  military service by transgender individuals. These
                                                                  communications reflect Mr. Bushman asking Ms.
                                                                  White for her opinion on the draft statement and
                                                                  some edits to the statement based on media
                                                                  reporting. They are pre-decisional. They were
                                                                  developed before the Secretary submitted his
                                                                  recommendation to the President. They are also
                                                                  deliberative. They show the process of developing a
                                                                  statement for the media as well as the consultative
                                                                  nature of staffing such a statement so that the DoD
                                                                  was speaking with one voice. See Declaration of
                                                                  Robert Easton, ¶ 10.




                                                                                                                                                37
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 38 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard        Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                         Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/23/2017          DPP -                an email conversation between Mr. Bushman and         N      Not deliberative
 094335 old000130 old000130                   Deliberative        Ms. White regarding a draft statement by Secretary
          57           57                     Process Privilege   Mattis on the interim guidance to the DoD on
                                                                  military service by transgender individuals. These
                                                                  communications reflect Mr. Bushman asking Ms.
                                                                  White for her opinion on the draft statement and
                                                                  some edits to the statement based on media
                                                                  reporting. They are pre-decisional. They were
                                                                  developed before the Secretary submitted his
                                                                  recommendation to the President. They are also
                                                                  deliberative. They show the process of developing a
                                                                  statement for the media as well as the consultative
                                                                  nature of staffing such a statement so that the DoD
                                                                  was speaking with one voice. See Declaration of
                                                                  Robert Easton, ¶ 10.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the    Y
 002556   old000129   old000129               Deliberative        Secretary. This document is pre-decisional. It
          44          44                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the    Y
 002558   old000129   old000129               Deliberative        Secretary. This document is pre-decisional. It
          45          45                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.


                                                                                                                                                   38
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 39 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/17/2017          DPP -               draft version of a public statement drafted for the      Y
 004638 old000129 old000129                   Deliberative        Secretary. This document is pre-decisional. It
          49           49                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the      Y
 011445   old000129   old000129               Deliberative        Secretary. This document is pre-decisional. It
          73          73                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the      Y
 011447   old000129   old000129               Deliberative        Secretary. This document is pre-decisional. It
          74          74                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           39
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 40 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/22/2017          DPP -               draft version of a public statement drafted for the      Y
 026931 old000129 old000129                   Deliberative        Secretary. This document is pre-decisional. It
          81           81                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/28/2017     DPP -               draft version of a public statement drafted for the      Y
 031908   old000129   old000129               Deliberative        Secretary. This document is pre-decisional. It
          90          90                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/28/2017     DPP -               draft version of a public statement drafted for the      Y
 031911   old000129   old000129               Deliberative        Secretary. This document is pre-decisional. It
          91          91                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           40
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 41 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/22/2017          DPP -               draft version of a public statement drafted for the      Y
 032185 old000129 old000129                   Deliberative        Secretary. This document is pre-decisional. It
          92           92                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the      Y
 033709   old000129   old000129               Deliberative        Secretary. This document is pre-decisional. It
          97          97                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/18/2017     DPP -               draft version of a public statement drafted for the      Y
 033751   old000129   old000129               Deliberative        Secretary. This document is pre-decisional. It
          98          98                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           41
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 42 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/17/2017          DPP -               draft version of a public statement drafted for the      Y
 033767 old000129 old000129                   Deliberative        Secretary. This document is pre-decisional. It
          99           99                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/16/2017     DPP -               draft version of a public statement drafted for the      Y
 033777   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          00          00                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/15/2017     DPP -               draft version of a public statement drafted for the      Y
 033785   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          01          01                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           42
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 43 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/14/2017          DPP -               draft version of a public statement drafted for the      Y
 033795 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          02           02                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/14/2017     DPP -               draft version of a public statement drafted for the      Y
 033807   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          03          03                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/14/2017     DPP -               draft version of a public statement drafted for the      Y
 033811   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          04          04                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           43
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 44 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/23/2017          DPP -               draft version of a public statement drafted for the      Y
 034597 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          07           07                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the      Y
 034634   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          08          08                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the      Y
 034644   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          09          09                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           44
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 45 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/17/2017          DPP -               draft version of a public statement drafted for the      Y
 034727 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          10           10                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/17/2017     DPP -               draft version of a public statement drafted for the      Y
 034732   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          11          11                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/14/2017     DPP -               draft version of a public statement drafted for the      Y
 034875   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          12          12                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           45
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 46 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/16/2017          DPP -               draft version of a public statement drafted for the      Y
 039222 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          13           13                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/15/2017     DPP -               draft version of a public statement drafted for the      Y
 039240   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          14          14                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/14/2017     DPP -               draft version of a public statement drafted for the      Y
 039262   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          15          15                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           46
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 47 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/23/2017          DPP -               draft version of a public statement drafted for the      Y
 042887 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          21           21                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/18/2017     DPP -               draft version of a public statement drafted for the      Y
 084428   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          26          26                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/28/2017     DPP -               draft version of a public statement drafted for the      Y
 094069   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          49          49                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           47
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 48 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/28/2017          DPP -               draft version of a public statement drafted for the      Y
 094072 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          50           50                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/23/2017     DPP -               draft version of a public statement drafted for the      Y
 094327   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          56          56                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/23/2017     DPP -               draft version of a public statement drafted for the      Y
 094336   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          58          58                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           48
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 49 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/22/2017          DPP -               draft version of a public statement drafted for the      Y
 094429 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          59           59                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the      Y
 094432   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          60          60                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/17/2017     DPP -               draft version of a public statement drafted for the      Y
 094594   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          61          61                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           49
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 50 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/17/2017          DPP -               draft version of a public statement drafted for the      Y
 094597 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          62           62                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/17/2017     DPP -               draft version of a public statement drafted for the      Y
 094600   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          63          63                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/17/2017     DPP -               draft version of a public statement drafted for the      Y
 094603   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          64          64                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           50
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 51 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/16/2017          DPP -               draft version of a public statement drafted for the      Y
 094687 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          65           65                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/15/2017     DPP -               draft version of a public statement drafted for the      Y
 094733   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          66          66                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/15/2017     DPP -               draft version of a public statement drafted for the      Y
 094736   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          67          67                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           51
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 52 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/23/2017          DPP -               draft version of a public statement drafted for the      Y
 033690 old000129 old000129                   Deliberative        Secretary. This document is pre-decisional. It
          96           96                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/23/2017     DPP -               draft version of a public statement drafted for the      Y
 042418   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          16          16                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/23/2017     DPP -               draft version of a public statement drafted for the      Y
 042423   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          17          17                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           52
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 53 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/22/2017          DPP -               draft version of a public statement drafted for the      Y
 042433 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          18           18                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the      Y
 042435   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          19          19                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/22/2017     DPP -               draft version of a public statement drafted for the      Y
 042438   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          20          20                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           53
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 54 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard           Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                            Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/22/2017          DPP -               draft version of a public statement drafted for the      Y
 085320 old000130 old000130                   Deliberative        Secretary. This document is pre-decisional. It
          27           27                     Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/25/2017     DPP -               draft version of a public statement drafted for the      Y
 094165   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          51          51                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.
 DoD00    PrivWithh   PrivWithh 8/14/2017     DPP -               draft version of a public statement drafted for the      Y
 094830   old000130   old000130               Deliberative        Secretary. This document is pre-decisional. It
          68          68                      Process Privilege   precedes Secretary Mattis’ public statement
                                                                  regarding DoD’s issuance of the September 14,
                                                                  2017 interim guidance and terms of reference. It is
                                                                  also deliberative. It is a draft of a public statement
                                                                  assembled for the Secretary and contain varying
                                                                  language and recommended edits to the draft
                                                                  statement. See Declaration of Robert Easton, ¶ 11.




                                                                                                                                           54
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 55 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard          Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                           Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 8/4/2017           DPP -               draft copy of a letter from Secretary Mattis to the     Y
 033944 old000130 old000130                   Deliberative        President requesting additional guidance by the
          05           05                     Process Privilege   White House on military service by transgender
                                                                  personnel and individuals with gender dysphoria.
                                                                  This draft copy of the letter are pre-decisional to
                                                                  the formation of the panel of experts, the release of
                                                                  the interim guidance, and were never made public.
                                                                  It is also deliberative. It shows the mental
                                                                  impressions, thoughts, and opinions of the
                                                                  Secretary of Defense and his staff as the DoD
                                                                  worked to respond to the President and provide
                                                                  information to the Force. See Declaration of Robert
                                                                  Easton, ¶ 12.
 DoD00    PrivWithh   PrivWithh 8/4/2017      DPP -               draft copy of a letter from Secretary Mattis to the     Y
 033954   old000130   old000130               Deliberative        President requesting additional guidance by the
          06          06                      Process Privilege   White House on military service by transgender
                                                                  personnel and individuals with gender dysphoria.
                                                                  This draft copy of the letter are pre-decisional to
                                                                  the formation of the panel of experts, the release of
                                                                  the interim guidance, and were never made public.
                                                                  It is also deliberative. It shows the mental
                                                                  impressions, thoughts, and opinions of the
                                                                  Secretary of Defense and his staff as the DoD
                                                                  worked to respond to the President and provide
                                                                  information to the Force. See Declaration of Robert
                                                                  Easton, ¶ 12.
 DoD00    PrivWithh   PrivWithh 9/6/2017      DPP -               email deliberations of senior officials in the OSD      N       Not deliberative, but
 002354   old000129   old000129               Deliberative        regarding a senior military official’s response to              not material
          15          21                      Process Privilege   certain international events affecting national
                                                                  security. The discussion is unrelated to the topic of
                                                                  transgender military service and appears in the
                                                                  collection only because senior officials were also
                                                                  currently discussing transgender service in other
                                                                  meetings. See Declaration of Robert Easton, ¶ 13.

                                                                                                                                                      55
                               Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 56 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date     Privilege(s)        Privilege Description (See DoD and Coast Guard          Priv.   Notes
 ent ID   Withhold     Withhold                                   declarations)                                           Y/N
          Begin        End
 DoD00 PrivWithh PrivWithh 7/27/2017          DP - Deliberative   email deliberations of senior officials in the OSD      Y
 002709 old000129 old000129                   Process             regarding a senior military official’s response to
          46           48                     Privilege; ACP -    certain international events affecting national
                                              Attorney-Client     security. The discussion is unrelated to the topic of
                                              Privilege; PCP -    transgender military service and appears in the
                                              Presidential        collection only because senior officials were also
                                              Communications      currently discussing transgender service in other
                                              Privilege           meetings. See Declaration of Robert Easton, ¶ 13.
 DoD00    PrivWithh   PrivWithh 8/24/2017     DPP -               email deliberations of senior officials in the OSD      N       Not deliberative, but
 083846   old000130   old000130               Deliberative        regarding a senior military official’s response to              not material
          22          25                      Process Privilege   certain international events affecting national
                                                                  security. The discussion is unrelated to the topic of
                                                                  transgender military service and appears in the
                                                                  collection only because senior officials were also
                                                                  currently discussing transgender service in other
                                                                  meetings. See Declaration of Robert Easton, ¶ 13.
          PrivWithh   PrivWithh Document      DPP -               Working draft version of Coast Guard white paper        Y
          old000131   old000131 dated         Deliberative        titled "Coast Guard Response to Joint Transgender
          64          64        7/27/2017;    Process Privilege   Workgroup Recommendations," with markups in
                                contains                          track changes constituting suggested edits and
 USCG                           comments                          substantive comments based on deliberations by
 000070                         dated                             Coast Guard officials. See Declaration of Brian
 63                             8/1/2017                          Judge, ¶¶ 5-7.
          PrivWithh   PrivWithh Document      DPP -               Working draft version of Coast Guard white paper        Y
          old000131   old000131 dated         Deliberative        titled "Coast Guard Response to Joint Transgender
          65          65        7/27/2017;    Process Privilege   Workgroup Recommendations," with markups in
                                contains                          track changes constituting suggested edits and
 USCG                           comments                          substantive comments based on deliberations by
 000088                         dated                             Coast Guard officials. See Declaration of Brian
 55                             8/1/2017                          Judge, ¶¶ 5-7.




                                                                                                                                                      56
                                 Case 2:17-cv-01297-MJP Document 641-2 Filed 11/25/20 Page 57 of 57
In Camera Review of 10.9.2020 Privilege Log
 Docum Priv            Priv          Date         Privilege(s)        Privilege Description (See DoD and Coast Guard      Priv.   Notes
 ent ID   Withhold     Withhold                                       declarations)                                       Y/N
          Begin        End
          PrivWithh PrivWithh Document            DPP -               Working draft version of Coast Guard white paper    Y
          old000131 old000131 dated               Deliberative        titled "Coast Guard Response to Joint Transgender
          66           66            7/27/2017;   Process Privilege   Workgroup Recommendations," with markups in
                                     contains                         track changes constituting suggested edits and
 USCG                                comments                         substantive comments based on deliberations by
 000093                              dated                            Coast Guard officials. See Declaration of Brian
 01                                  8/1/2017                         Judge, ¶¶ 5-7.




                                                                                                                                          57
